Title: To George Washington from J.A. Crajenschot, 25 August 1783
From: Crajenschot, J.A.
To: Washington, George


                        
                            
                                Monseigneur!
                                Amsterdam ce 25 Aout 1783
                            
                            Toute Nation, tout individu capable de penser, tout homme surtout qúi fait cas de la liberté, ne doit
                                prononcer qu’avec respect le nom de Washington, nom à jamais célebre. Tous vous doivent des tributs de gloire
                                & d’honneur.
                            Trouvez bon, je vous prie, Monseigneur, que je vous présente le mien dans un exemplaire de L’Amérique
                                Delivrée. C’est le premier ouvrage en vers où l’on ait célébré la grande et mémorable revolution, à laquelle Votre
                                Excellence a eu plus de part que personne.
                            Ce Poëme n’a pas à beaucoup près toute la perfection dont il est susceptible; Et je ne me dissimule pas
                                que l’auteur est resté au dessous de son sujet; mais l’à-propos me fait espérer que votre Excellence ne le dédaignera
                                pas. Au surplus, il Vous est offert par un homme qui met au plus haut prix la liberté, et prêt à donner son sang ou
                                pour l’obtenir ou pour la maintenir. Je suis avec le plus profond respect, Monseigneur, Votre très-humble &
                                très obèissant Serviteur
                            
                                J.A. Crajenschot
                            
                        
                        Translation
                            Sir,Amsterdam 25th August 1783All nations, all individuals, capable of thinking, all men in particular who have a value for liberty,
                                must pronounce with respect the name of Washington, a name for ever illustrious—All owe you the tributes of glory and
                                honor—Do not take it amiss Sir, that I offer you mine, by presenting you with a copy of a book, styled America
                                delivered. It is the first work in verse, in wc. the great and memorable revolution, in wc. your Excellency acted so
                                conspicuous a part, has been celebrated—The poem has not all the perfection, of wc. it is susceptible; and I will not
                                pretend, but the author is inferior to his subject—but the seasonableness of it, makes me hope, your Excellency will
                                not think unworthily of it. Furthermore, it is offered to you by a man, who is a passionate lover of liberty, and would
                                chearfully lose his life, either in the attempt to recover, or support it. I am with profound respect Sir Your Hble
                                & Obnt servant
                            
                                J.A. Crajenschot
                            
                        
                    